PER CURIAM
Wife appeals from a dissolution judgment. At the time of the judgment, wife was 37 and husband was 43. They had been married 15 years. No children were born of the marriage, but wife has a daughter from an earlier marriage, who is now an adult. Husband is a truck driver and makes $40,000 to $45,000 a year. Wife was a homemaker for most of the marriage, although she worked outside the home at several periods. The most that she earned was $5 an hour. She has expenses of approximately $1200 per month. She testified that she would like to train as a secretary so that she can become self-supporting. She did not introduce any evidence of how much schooling she needed or how much it would cost.
The trial court found that wife “is capable of earning a reasonable income, and after she completes 18 months to 24 months in a reasonable trade school * * * I expect she would be a pretty good employee.” We agree with that. It awarded wife support of $400 per month for two years and $200 per month thereafter for the next two years. On de novo review, we conclude that the amount and duration of the award are insufficient to accomplish those goals.
We modify the judgment to order husband to pay support of $800 per month for two years from the date of the original judgment and $300 per month thereafter for three years.
Judgment modified to increase spousal support to $800 per month for two years and $300 per month thereafter for three years. No costs to either party.